Citation Nr: 0528019	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a neck 
injury with numbness in the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the RO denied 
claims of entitlement to service connection for back injury, 
neck injury, and numbness in the right hand.  In August 2000, 
the veteran appeared and testified at an RO hearing before an 
alternate hearing officer.  In a decision dated September 
2003, the Board remanded the claims of entitlement to service 
connection for residuals of a low back injury and for 
residuals of a neck injury with numbness in the right hand.

The Board finds that further evidentiary development is 
needed.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.


REMAND

The Board notes that the veteran has been incarcerated since 
April 2001.  The U.S. Court of Appeals for Veterans Claims 
(Court) has recognized that VA's ability to provide 
assistance to incarcerated veterans is limited by the 
circumstances of the veteran's incarceration.  E.g. Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (holding that the 
Secretary lacked the authority to compel the warden of a 
state prison to release a veteran for psychiatric 
examination).  Nevertheless, the duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  See Bolton; Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

As indicated above, the Board remanded the claims to the RO 
for additional development.  Specifically, the Board noted 
that medical opinions were required for an adequate 
determination regarding the issue of entitlement.  As such, 
the Board ordered a VA Compensation and Pension (C&P) 
examination to be conducted by an appropriate specialist to 
determine the nature and etiology of the veteran's low back 
and neck disorders.  

The record reflects that two exams were scheduled on the 
veteran's behalf, one in December 2004 and the other in April 
2005.  Despite the RO's documented efforts to obtain an 
examination both inside the correctional facility and in two 
separate VA Medical Centers (VAMC), the veteran did not 
appear for either of the scheduled exams.  It appears from 
the record that prison officials, however, were not 
cooperative.  See Shreveport VAMC cancellation record dated 
December 27, 2004; VA Report of Contact dated December 7, 
2004; C&P Exam Report dated April 28, 2005.

The veteran is entitled to appropriate examination or medical 
opinion as deemed appropriate.  See 38 C.F.R. § 3.159(c)(4).  
The regulations do not favor a physical examination over a 
medical opinion without a physical examination.  Id.  The 
Board recognizes the veteran's frustration with his 
unavailability to be examined and is aware that in some 
instances penal institutions have permitted incarcerated 
veterans to be released to participate in VA claims-related 
proceedings accompanied by guards and with other appropriate 
security measures taken.  This, however, is not a matter 
within VA's power.  Accordingly, the Board directs the 
issuance of a clarified medical opinion based upon the 
evidentiary record.

In addition, the Board notes that the instructions in 
September 2003 included obtaining records from several 
physicians.  The veteran was asked to provide authorization 
to obtain these records in a May 2004 letter, but the record 
does not contain such authorization.  Recently, however, in a 
statement to the Board, the veteran provided the address of 
two of these physicians.  The Board concludes that the 
veteran should be given another opportunity to provide 
authorization to obtain the records of treatment from the 
three physicians identified in the September 2003 
instructions.  In his recent statement, the veteran also 
indicated that he had sought treatment on four occasions for 
back pain at the correctional facility at which he is 
incarcerated.  An attempt should be made to obtain these 
records.

Accordingly, the appeal is REMANDED to the RO via AMC for the 
following action:

1.  Ask the veteran to authorize VA to 
obtain medical records from David Wade 
Correctional Center, and from G. Guidry, 
M.D.; P. H. Rhymes, M.D.; and 
T. D. Cowen, M.D.  If such authorization 
is obtained, attempt to obtain these 
records.

2.  After attempting to obtain 
authorization and/or medical records, 
refer the claims folder to a qualified 
orthopedic specialist to issue an opinion 
specifically as to whether the claimed 
residuals of low back and/or neck injury, 
with numbness in the right hand, is/are 
more likely than not (by a probability of 
50 percent or higher), or at least as 
likely as not (by a probability of 50 
percent), or less likely than not (by a 
probability less than 50 percent), 
etiologically, or causally, related to 
active service.  The examining physician 
is requested to use the specific language 
set forth herein as to the degree of 
likelihood of a relationship between 
active service and the claimed injury or 
injuries, and should state the specific 
bases for the opinion.

3.  Following completion of the 
foregoing, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The appellant and his 
representative should be allowed an 
appropriate period of time for response.

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this stage, the Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
case.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

